IN THE SECOND DISTRICT COURT OF APPEAL, LAKELAND, FLORIDA

                                   September 30, 2020


OREST RADIONOVICH TYRAK and                   )
ARSEN RADIONOVICH TYRAK,                      )
                                              )
              Petitioners,                    )
                                              )
v.                                            )          Case No. 2D19-4864
                                              )
ASHLEY GARCIA and DAVID GARCIA                )
DIAZ,                                         )
                                              )
              Respondents.                    )
                                              )



BY ORDER OF THE COURT:


       Petitioners filed on June 11, 2020, their motion for a written opinion, following this

court's denial of their petition for certiorari review, rendered on June 5, 2020.

Petitioners contend that the facts of this matter are factually and legally similar to cases

pending review by the Florida Supreme Court and that a written opinion will place this

matter in the "pipeline" for resolution by the applicable law as determined by the Florida

Supreme Court. See Barthel v. State, 882 So. 2d 1054, 1055 (Fla. 2d DCA 2004).

Accordingly, Petitioners' motion for written opinion is granted. We vacate the June 5,

2020 decision denying Petitioners' petition for certiorari review and substitute the

attached opinion in its place. No further motions for rehearing will be entertained.
I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER.




MARY ELIZABETH KUENZEL, CLERK




                                -2-
                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT


OREST RADIONOVICH TYRAK and                      )
ARSEN RADIONOVICH TYRAK,                         )
                                                 )
               Petitioners,                      )
                                                 )
v.                                               )      Case No. 2D19-4864
                                                 )
ASHLEY GARCIA and DAVID GARCIA                   )
DIAZ,                                            )
                                                 )
               Respondents.                      )
                                                 )

Opinion filed September 30, 2020.

Petition for Writ of Certiorari to the Circuit
Court for Sarasota County; Stephen
Walker, Judge.

Kansas R. Gooden of Boyd & Jenerette,
P.A., Miami; and Toni-Ann S. Brown of
Boyd & Jenerette, P.A., Boca Raton, for
Petitioners.

Amy Kimberly Kenyon, of Kenyon Law
Group, P.L.L.C., Bradenton; for
Respondents.



PER CURIAM.

               Denied. See Younkin v. Blackwelder, 44 Fla. L. Weekly D549 (Fla. 5th

DCA Feb. 22, 2019), review granted, No. SC19-385, 2019 WL 2180625 (Fla. May 21,

2019); Tortorella-Andrews v. Delvecchio, 45 Fla. L. Weekly D65 (Fla. 2d DCA Jan. 3,

2020).
NORTHCUTT, BLACK, and SMITH, JJ., Concur.




                                   -2-